Citation Nr: 1603172	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  10-30 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a compensable initial rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to September 1976.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In October 2015, the Veteran provided testimony at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

The issues of entitlement to service connection for right ear hearing loss and entitlement to a compensable initial rating for left ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent medical, and competent and credible lay, evidence of record is in equipoise as to whether the Veteran's tinnitus is related to active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (1992).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); also see Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013) (holding that the provisions of § 3.303(b), however, only apply to the list of disabilities identified under § 3.309(a)).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")

The Veteran asserts that his tinnitus had its onset in service.  He claims acoustic trauma from extensive military noise exposure from gun firings and aircraft engines.  In a May 2009 written statement, the Veteran reported that he has had ringing in his ears incessantly from the time he served as an infantryman with the 82nd Airborne from 1973 to 1976.  He reported noise exposure from participating in live fire exercises on ranges without hearing protection.  He also reported noise exposure from aircraft engines while serving as a paratrooper and Howitzer firings while assigned as a Guard at the Arlington National Cemetery.  In 1977, three months after service, he underwent a physical for re-enlistment purposes and was told that he no longer qualified because of change in his profile due to hearing loss.

During his October 2015 Board hearing, the Veteran testified that he currently has high-pitched tone in his ears, which he first noticed after he began advanced infantry training at Fort Polk, Louisiana, involving a live fire exercise during which he was running through planes that had C-4 and simulators on both sides that were exploding.  He stated that his tinnitus continued since service.  He reported he was exposed to loud noise from explosives, gunfire, and aircraft, both jets- and propeller- driven.  He served as a light infantry paratrooper with the 82nd Airborne and made frequent jumps out of C-130, C-141 Starlifter, C-7 Caribou, and UH1H helicopters.  He also served as an Honor Guard at the Arlington Cemetery in Virginia, during which time he was assigned an M-60 machine gun and exposed to Howitzers firings.  As to any post-service noise exposure, the Veteran reported that his first civilian job was for a fire brick company and involved sitting in a very quiet small room checking temperature gauges to make sure that the kilns ran at the right temperature.  After that job, he went to college for two years, after which time he worked as a public safety officer involving police duties; every six months, he had to qualify for weapon firings but was required to use hearing protection.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for tinnitus.  

Service treatment records are silent for any treatment for tinnitus.  However, service personnel records show the Veteran served as an Infantryman and paratrooper while on active duty.

A May 1988 private hearing conservation report reflects that the Veteran answered negative for any ringing in the ears.  Occupational history was listed as paratrooper-infantry with U.S. Army, laborer with C-E Refractories, and police officer with City Public Safety Department for 4 years.

The record reflects that the Veteran was seen by a private audiologist in May 2009.  The Veteran reported tinnitus in both ears for 35 years.  He stated this started during his military service as an infantry man and a paratrooper.  He gave a history of noise exposure from guns, other weapons, and airplanes, with no hearing protection.

The Veteran underwent a VA audiology examination in January 2010 where he gave a history of military noise exposure from artillery, weapons, explosives, aircraft and diesel engines.  As to occupational noise exposure, it was noted he was a police officer and used lawn tools.  He complained of bilateral tinnitus that was constant.  The examiner noted the Veteran claimed the onset of tinnitus was since military service but it was not in service treatment records and that in civilian job in 1988 he denied tinnitus.  The diagnosis was tinnitus.  The examiner opined that the Veteran's tinnitus was less likely the result of military noise exposure because the Veteran claimed tinnitus was not present in his civilian job in 1988.  However, the examiner noted that service treatment records reflected that his left ear hearing clearly decreased from induction to separation and therefore, his left ear hearing loss was caused by military noise exposure.

In his March 2010 notice of disagreement, the Veteran reported constant ringing and buzzing or chirping sounds, which were once just a nuisance, are becoming daily aggravation and keep him awake at night.

As noted above, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 309.  Tinnitus is, by definition, "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1914 (30th ed. 2003).  Tinnitus is "subjective," as its existence is generally determined by whether or not the veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).

Thus, if a veteran reports ringing in his or her ears, then a diagnosis of tinnitus is generally provided without further examination.  In addition to the diagnosis of tinnitus being reliant upon lay statements, the etiology of the disorder is similarly reliant upon them.  The date that a veteran reports that the tinnitus symptoms began is generally accepted as the date that the disorder began, without further examination, unless there is something in the record that would call the veteran's statement into question for the audiologist.  Accordingly, lay testimony is competent to establish the presence of tinnitus and, if the lay testimony is also credible, service connection for tinnitus may be granted.  Charles, 16 Vet. App. at 374 (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).   

In this case, the competent evidence of record shows current complaints of tinnitus and a medical diagnosis of tinnitus.  However, the January 2010 VA examiner provided an opinion that the Veteran's tinnitus is less likely as not related to his military noise exposure because service treatment records did not show tinnitus and the Veteran denied tinnitus in his civilian job in 1988.

However, subsequent to the January 2010 VA examination, the Veteran provided statements dated February 2010 and October 2012 and clarified the reason why he denied tinnitus on his May 1988 civilian job hearing test.  He stated that at that time, he was employed as a public safety officer and had applied for a position as a supervisor with A.P. Green Refractories and was required to take a hearing test.  The new job offered a substantial increase in his income and also had the potential for advancement.  He did not want to do anything that could possibly ruin the opportunity for the new job as his family was financially struggling and denied any ringing in his ears although it had been present since his advanced infantry training in 1973.

Although the Veteran's lay contention that he has experienced tinnitus since service is inconsistent with the May 1988 hearing conservation report, which notes the Veteran did not have ringing in his ears, the Veteran has provided reasonable explanation for such discrepancies.  Therefore, resolving any doubt in favor of the Veteran, the Board finds that the Veteran's lay testimony credible.

In light of the Veteran's lay testimony, the Board could remand for another opinion.  However, because the Veteran's own lay testimony that he has experienced tinnitus since service is found credible, the Board concludes that a remand is not necessary here.  38 C.F.R. § 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  Rather, the Veteran's lay testimony provides an adequate basis on which to grant service connection for tinnitus.

In this regard, the Veteran has reported the onset of his tinnitus since service and also contends that it is a result of military acoustic trauma.  See Barr, 21 Vet. App. at 307 (holding that lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation); see also Jandreau, 492 F.3d at 1377 (noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  His testimony is consistent with evidence showing extensive noise exposure in service.  In this regard, the Board concedes that the Veteran was exposed to acoustic trauma in service, as such is consistent with the circumstances of his military service as an infantryman and paratrooper.  38 U.S.C.A. § 1154(a) (West 2015).  The Board further found the Veteran's testimony that he started to have ringing in his ears while he was still in service to be credible, i.e., believable.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (holding that as a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing).  Accordingly, based on the evidence of record, the Board finds the Veteran's lay statements are credible as to when his tinnitus began.

While there is no medical evidence of record linking the Veteran's tinnitus to military service, his statements alone may be considered competent and credible evidence to make such a determination.  Accordingly, resolving the benefit of the doubt in favor of the Veteran, service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

Based upon its review of the Veteran's claims file, the Board finds there is a further duty to assist the Veteran with his claims herein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2015).

During his October 2015 Board hearing, the Veteran testified that the Harry Truman VA Medical Center (VAMC) in Columbia, Missouri issued hearing aids for both his ears in 2010 and he got his second set in 2012.  The Veteran's representative indicated that there may records relating to his evaluation for hearing aids at the Harry Truman VAMC.  However, the Veteran's claims file currently does not contain any VA treatment records.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the RO should obtain and associate with the claims file the Veteran's VA treatment records from the Harry Truman VAMC.

The Veteran also testified at the October 2015 Board hearing that his hearing loss disability has worsened since his last VA examination in January 2010.  VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  This includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that VA should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  Accordingly, a more contemporaneous VA examination is required to provide a current picture of the Veteran's service-connected left ear hearing loss, at issue on appeal.  38 C.F.R. §§ 3.326, 3.327 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records for the Veteran from the Harry Truman VAMC in Columbia, Missouri, and all associated outpatient clinics.  All attempts to obtain those records should be documented in the claims file.

2.  Schedule the Veteran for a VA audiological examination to determine the current severity of his service-connected left ear hearing loss.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Specifically, the findings of pure tone decibel loss at 1000, 2000, 3000 and 4000 Hertz must be numerically reported and speech recognition must be derived using the Maryland CNC Test.  The examiner must fully describe the functional effects caused by the Veteran's hearing disability.  The claims file and a copy of this remand must be made available to the examiner and reviewed in conjunction with the examination.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).

4.  After the above development is completed, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


